— Appeal by defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered September 19, 1988, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s conviction resulted from an altercation between the defendant and Paul Gibbs, during which the defendant stabbed Gibbs 67 times, thereby causing his death. On appeal, the defendant does not dispute that he is responsible for the death of Gibbs, but argues that his actions were justified since he was acting in self-defense, and that the People failed to disprove the defense of justification beyond a reasonable doubt. We disagree.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to disprove the defense of justification beyond a reasonable doubt (see, People v Street, 163 AD2d 346). The defendant’s failure to retreat and the number of stab wounds sustained by the decedent negate the essential elements of the defense (see, People v Turner, 165 AD2d 798; People v Major, 116 AD2d 594). Furthermore, upon the exercise of our factual review power, we are satisfied that the *295verdict was not against the weight of the evidence (CPL 470.15 [5]).
Additionally, the defendant’s contention that his sentence was excessive is without merit. The sentencing court properly considered all of the principles of sentencing, and in view of the brutal and violent nature of the crime, the sentence was appropriate (see, People v King, 128 AD2d 806; see, People v Suitte, 90 AD2d 80). Kooper, J. P., Lawrence, Eiber and O’Brien, JJ., concur.